Citation Nr: 0814541	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1972.  He served in the Republic of Vietnam from June 1970 to 
May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.	The veteran was engaged in combat with the enemy during 
his service.

3.	Competent lay evidence shows that the veteran developed 
symptoms of chloracne within one year of exposure to 
herbicides in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for presumptive service connection of chloracne 
due to exposure to herbicides are met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active service and has contracted chloracne to 
a degree of 10 percent within a year of the last exposure to 
an herbicide agent during service, the veteran is entitled to 
a presumption of service connection even though there is no 
record of such disease during service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A compensable degree of chloracne is deep acne affecting less 
than 40 percent of the face and neck, or; deep acne other 
than on the face and neck.  38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7829 (2007).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Analysis

The veteran contends that his chloracne is a result of his 
exposure to herbicides during service.  

The veteran served in the Republic of Vietnam during the 
Vietnam era therefore his exposure to herbicides is conceded.  
He was diagnosed with chloracne after a VA Agent Orange 
medical exam in November 2003.

In the case of acneform diseases like chloracne, 
manifestation of the disease to a degree of at least ten 
percent is required within one year of the last date on which 
the veteran was exposed to an herbicide agent during active 
military service.  The veteran claims that he experienced 
break outs while serving in Vietnam and has experienced a 
continuity of symptomatology over the subsequent three 
decades.  The veteran describes his break outs during his 
service as "what I would call a boil.  And then when it 
finally does go away it leaves a hollow place on me."  See 
Hearing Transcript, p. 6.  He lists the affected areas as 
"[a]round my waist, behind my ears, and on my back, and in 
my groin."  Id. at 4.  The veteran further contends that he 
sought treatment for this condition from medics in the field 
and was given an ointment.  

The record reflects that service connection has been granted 
for post-traumatic stress disorder.  That decision was based 
in part on evidence that the veteran engaged in combat with 
the enemy.  As a result of this determination, 38 U.S.C.A. 
§ 1154 allows the Board to accept lay evidence as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence.  Likewise, every reasonable doubt should be found 
in favor of the veteran.  The conditions of combat service 
support an assertion that medics in the field would supply a 
serviceman with ointment without making a record of that 
treatment.  Therefore, the Board finds the veteran's 
testimony that he experienced boils on his skin during his 
service in Vietnam and his description of boils that left 
hollow places on the skin around his waist, behind his ears, 
on his back and in his groin to be sufficient to satisfy the 
one-year time frame required by statute and establish the 10 
percent manifestation requirement.

Accordingly, service connection is warranted for chloracne.  
In reaching this decision, the Board has extended the benefit 
of the doubt doctrine to the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for chloracne is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


